



Exhibit 10.03
SYMANTEC CORPORATION
AMENDED AND RESTATED PERFORMANCE BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT
RECITALS
A.    The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of Symantec Corporation (the
“Company”) and its Subsidiaries and Affiliates. The term “Company” shall include
any successor to Symantec Corporation, as well as its Subsidiaries and
Affiliates.
B.    The Participant is to render valuable services to the Company and/or its
Subsidiaries and Affiliates, and this Performance Based Restricted Stock Unit
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Plan in connection with the Company’s issuance of rights in respect of
Common Stock in the form of Performance Based Restricted Stock Units (each, a
“PRU”).
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in Appendix A or B attached hereto. All undefined terms shall have the
meaning assigned to them in the Plan.
NOW, THEREFORE, it is hereby agreed as follows:
(a.)Grant of Performance Based Restricted Stock Units. The Company hereby awards
to the Participant PRUs under the Plan. Each PRU represents the right to receive
one share of Common Stock (each, a “Share”) on vesting based on achievement of
the performance objectives set forth in Appendix B subject to the provisions of
this Agreement (including any Appendices hereto). The number of shares of Common
Stock subject to this Award, the applicable vesting schedule for the PRUs and
the Shares, the dates on which those vested Shares shall be issued to
Participant and the remaining terms and conditions governing this Award shall be
as set forth in this Agreement (including any Appendices hereto).
AWARD SUMMARY


1



--------------------------------------------------------------------------------




Award Date and Number of Shares Subject to Award:
As set forth in the Notice of Grant of Award (the “Notice of Grant”).
Vesting Schedule:
The Shares shall vest on the Performance Vesting Date, as described in Appendix
B hereto.
Subject to provisions of Appendix B hereto, the Shares that may be earned on the
Performance Vesting Date (as defined in Appendix B) shall vest on that date only
if the employment of the Participant has not Terminated as of the last day of
the Performance Period to which the Performance Vesting Date relates.
The Performance Period is set forth in the Notice of Grant.
Issuance Schedule
The Shares in which the Participant vests shall be issuable as set forth in
Paragraph 6 and Appendix B. However, the actual number of vested Shares to be
issued will be subject to the provisions of Paragraph 7 (pursuant to which the
applicable withholding taxes are to be collected).

(b.)Limited Transferability. This Award, and any interest therein, shall not be
transferable or assignable by the Participant, and may not be made subject to
execution, attachment or similar process, otherwise than by will or by the laws
of descent and distribution or as consistent with this Agreement and the Plan.
(c.)Cessation of Service. Subject to Appendix B hereto, should the Participant’s
service as an employee, director, consultant, independent contractor or advisor
to the Company or a Parent, Subsidiary or an Affiliate of the Company be
Terminated for any reason (whether or not in breach of local labor laws) prior
to the end of the Performance Period which the Award relates, then the PRUs
covering any unvested Shares will be immediately thereafter cancelled, the
Participant shall cease to have any right or entitlement to receive any Shares
under those cancelled PRUs and the Participant’s right to receive PRUs and vest
under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively providing service. For purposes of service,
transfer of employment between the Company and any Subsidiary or Affiliate shall
not constitute Termination of Service. The Committee shall have the exclusive
discretion to determine when the Participant is no longer actively providing
service for purposes of the Plan.
(d.)Corporate Transaction.
a.In the event of a Corporate Transaction, any or all outstanding PRUs subject
to this Agreement may be assumed, converted or replaced by the successor
corporation (if any), which assumption, conversion or replacement will be
binding on the Participant, or the successor corporation may substitute an
equivalent award or provide substantially similar consideration to the
Participant as was provided to stockholders (after taking into account the
existing provisions of the PRUs).
b.In the event such successor corporation (if any) fails to assume this Award or
substitute an equivalent award (as provided in Paragraph 4(a) above) pursuant to
a Corporate Transaction, this Award will expire on such transaction at such time
and on such conditions as the Board shall determine.
c.Any action taken pursuant to clauses (a) or (b) above must either (i) preserve
the exemption of these PRUs from Section 409A of the Code or (ii) comply with
Section 409A of the Code.


2



--------------------------------------------------------------------------------




d.This Agreement shall not in any way affect the right of the Company to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
(e.)Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock dividend, recapitalization, stock split, reverse stock
split, subdivision, combination, reclassification or similar change in the
capital structure of the Company without consideration or if there is a change
in the corporate structure, then appropriate adjustments shall be made to the
total number and/or class of securities issuable pursuant to this Award in order
to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.
(f.)Issuance of Shares of Common Stock.
i.The Shares in which the Participant vests shall be issuable as set forth in
Sections 4, 5 and 6 of Appendix B. However, the actual number of vested Shares
to be issued will be subject to the provisions of Paragraph 7 (pursuant to which
the applicable withholding taxes are to be collected). The Company shall issue
to or on behalf of the Participant a certificate (which may be in electronic
form) for the applicable number of underlying shares of Common Stock that so
vested, subject, however, to the provisions of Paragraph 7.
ii.If the Company determines that the Participant is a “specified employee,” as
defined in the regulations under Section 409A of the Code, at the time of the
Participant’s “separation from service,” as defined in those regulations, any
PRUs that otherwise would have been settled due to that “separation from
service” during the first six months following the Participant’s separation from
service will instead be settled during the seventh month following the
Participant’s separation from service, unless the settlement of those units is
exempt from Section 409A of the Code.
iii.In no event shall fractional Shares be issued.
iv.The holder of this Award shall not have any stockholder rights, including
voting rights, with respect to the Shares subject to the PRUs until the Award
holder becomes the record holder of those Shares following their actual issuance
and after the satisfaction of the Tax Obligations (as defined below).
(g.)Tax Obligations. The Participant hereby agrees to make adequate provision
for any sums required to satisfy the applicable federal, state, local and
foreign employment, social insurance, payroll, income and other tax withholding
obligations of the Company or any Affiliate (the “Tax Obligations”) that arise
in connection with this Award. The satisfaction of the Tax Obligations shall
occur at the time the Participant receives a distribution of Common Stock or
other property pursuant to this Award, or at any time prior to such time or
thereafter as reasonably requested by the Company and/or any Affiliate in
accordance with applicable law. The Participant hereby authorizes the Company,
at its sole discretion and subject to any limitations under applicable law, to
satisfy any such Tax Obligations by any of the following methods: (1) in the
event the PRU is to be settled in part in cash rather than settled in full in
Shares, withholding from the cash to be distributed to the Participant in
settlement of this Award, (2) permitting the Participant to enter into a “same
day sale” commitment with a broker-dealer that is a member of the National
Association of Securities Dealers (an “NASD Dealer”) whereby the Participant
irrevocably elects to sell a portion of the Shares to be delivered under the
Award to satisfy the applicable Tax Obligations and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the proceeds
necessary to satisfy the Tax


3



--------------------------------------------------------------------------------




Obligations directly to the Company and/or its Affiliates, and (3) withholding
Shares that are otherwise to be issued and delivered to the Participant under
this Award in satisfaction of the Tax Obligations; provided, however, that the
amount of the Shares so withheld pursuant to alternative (3) shall not exceed
the amount necessary to satisfy the required Tax Obligations using the minimum
statutory withholding rates that are applicable to this kind of income. In
addition, to the extent this Award is not settled in cash, the Company is
authorized to satisfy any Tax Obligations by withholding for the Tax Obligations
from wages and other cash compensation payable to the Participant or by causing
the Participant to tender a cash payment to the Company if the Committee
determines in good faith at the time the Tax Obligations arises that withholding
pursuant to the foregoing alternatives (2) and (3) above are not in the best
interest of the Company or the Participant. In the event the Tax Obligations
arises prior to the delivery to the Participant of Common Stock or it is
determined after the delivery of Shares or other property that the amount of the
Tax Obligations was greater than the amount withheld by the Company and/or any
Affiliate, the Participant shall indemnify and hold the Company and its
Affiliates harmless from any failure by the Company and/or any Affiliate to
withhold the proper amount. The Company may refuse to deliver the Shares if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax Obligations as described in this Paragraph 7.
(h.)Compliance with Laws and Regulations.
i.The issuance of shares of Common Stock pursuant to the PRU shall be subject to
compliance by the Company and the Participant with all applicable requirements
of law relating thereto and with all applicable regulations of any stock
exchange (or an established market, if applicable) on which the Common Stock may
be listed for trading at the time of such issuance.
ii.The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance of
any Common Stock hereby shall relieve the Company of any liability with respect
to the non-issuance of the Common Stock as to which such approval shall not have
been obtained. The Company, however, shall use its best efforts to obtain all
such approvals.
(i.)Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries designated by Participant.
(j.)Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this Agreement (as may be
updated from time to time by written notice from the Participant). All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.
(k.)Construction. This Agreement and the Notice of Grant evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. In the event of any conflict between the terms
of this Agreement and the Plan, the terms of the Plan shall apply. All decisions
of the Committee with respect to any question or issue arising under the Plan or
this Agreement shall be conclusive and binding on all persons having an interest
in the PRU.


4



--------------------------------------------------------------------------------




(l.)Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
(m.)Excess Shares. If the Shares covered by this Agreement exceed, as of the
date the PRU is granted, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then the Award shall be void with
respect to those excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.
(n.)Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in the employment of the Company for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s service with the Company at any time for any
reason, with or without cause.
(o.)Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
(p.)Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan, PRUs granted under
the Plan or future PRUs that may be granted under the Plan (including, without
limitation, disclosures that may be required by the Securities and Exchange
Commission) by electronic means or to request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
(q.)Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Award and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require me to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.
(r.)Amendment and Restatement. This amended and restated Agreement replaces and
supersedes any other PRU agreement between the Participant and the Company
relating to the same PRU grant.




5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on this ____ date
of ____________, 201__.
SYMANTEC CORPORATION
 
 
By:
 
Title:
 
Address:
 
 
 
 
 
PARTICIPANT
 
 
Signature:
 
Address:
 
 
 







6



--------------------------------------------------------------------------------





APPENDIX A

DEFINITIONS
The following definitions shall be in effect under the Agreement:
i.Agreement shall mean this Performance Based Restricted Stock Unit Award
Agreement.
ii.Award shall mean the award of PRUs made to the Participant pursuant to the
terms of this Agreement.
iii.Award Date shall mean the date the PRUs are granted to Participant pursuant
to the Agreement and shall be the date indicated in the Notice of Grant.
iv.Code shall mean the Internal Revenue Code of 1986, as amended.
v.Committee shall mean the Compensation and Leadership Development Committee of
the Company Board of Directors.
vi.Corporate Transaction shall mean
i.
a dissolution or liquidation of the Company,

ii.
a merger or consolidation in which the Company is not the surviving corporation
(other than a merger or consolidation with a wholly-owned subsidiary, a
reincorporation of the Company in a different jurisdiction, or other transaction
in which there is no substantial change in the stockholders of the Company or
their relative stock holdings and the Awards granted under the Plan are assumed,
converted or replaced by the successor corporation, which assumption will be
binding on all Participants),

iii.
a merger in which the Company is the surviving corporation but after which the
stockholders of the Company (other than any stockholder which merges (or which
owns or controls another corporation which merges) with the Company in such
merger) cease to own their shares or other equity interests in the Company,

iv.
the sale of substantially all of the assets of the Company, or

v.
any other transaction which qualifies as a "corporate transaction" under Section
424(a) of the Code wherein the stockholders of the Company give up all of their
equity interest in the Company (except for the acquisition, sale or transfer of
all or substantially all of the outstanding shares of the Company from or by the
stockholders of the Company).

vii.Common Stock shall mean shares of the Company’s common stock, par value
$0.01 per share.
viii.Notice of Grant shall mean such notice as provided by the Stock
Administration Department of the Company, or such other applicable department of
the Company, providing Participant with notice of the issuance of a PRU award
pursuant to the Plan and terms of this Agreement.


    
A-1



--------------------------------------------------------------------------------




ix.Participant shall mean the person named in the Notice of Grant relating to
the PRUs covered by this Agreement.
A.Plan shall mean the Company’s 2013 Equity Incentive Plan, as the same may be
amended from time to time.


    
A-2



--------------------------------------------------------------------------------





APPENDIX B

PERFORMANCE SCHEDULE
The number of PRUs that will vest and be earned shall be based on the metrics
set forth below. Terms not otherwise defined in Appendix A or B shall have the
meaning ascribed to them in the Plan.
1. Grant of Performance Based Restricted Stock Units.


Subject to the terms and conditions of Agreement, the Notice of Grant and of the
Plan, the Company hereby grants to the Participant a number of PRUs set forth in
the Notice of Grant, subject to increase or reduction, as the case may be, and
vesting, as set forth below.


2. Performance Percentage.
The Participant can earn the PRUs based on the Company’s performance in
achieving Operating Income over the one-year period set forth in the Notice of
Grant and hereafter referred to as the “Performance Period.” For purposes of
clarity, no PRUs will be earned until the end of the Performance Period, subject
to the provisions of Section 5 below.
The number of PRUs that will vest and be earned following the end of the
Performance Period will range from to of the Target Grant (the applicable
vesting percentage, the “Performance Percentage”) as determined by the Committee
after the end of the Performance Period, based upon the Company’s achievement of
Operating Income at each level set forth in the following chart (each, a
“Performance Level”). For Operating Income between Level A: Threshold and Level
H: Maximum, the Performance Percentage will be determined based on an
interpolation between the applicable Performance Levels.
Operating Income
Performance Levels
Performance Percentage
 
Level H: Maximum
 
 
Level G: Range
 
 
Level F
 
 
Level E: Range
 
 
Level D
 
 
Level C: Range
 
 
Level B
 
 
Level A: Threshold
 





    
B-1



--------------------------------------------------------------------------------




Subject to Sections 5 and 6 below, in order to vest in and earn the PRUs, the
Participant must be employed through the end of the Performance Period.
Notwithstanding anything to the contrary in this Appendix B, the Committee may
make any changes in this Section 2 as it determines in its sole discretion,
without the consent of any Participant. For the avoidance of doubt, the
Performance Levels and corresponding Operating Income targets may be adjusted,
without the consent of any Participant and consistent with Section 162(m) under
the Code, to account for certain strategic transactions upon approval of the
Committee.
3. Committee Certification and Vesting of PRUs.
As soon as practicable following the completion of the Performance Period (the
“Performance Vesting Date”), the Committee shall determine and certify in
writing the Performance Levels that have been attained for the Performance
Period and the resulting Performance Percentage and the number of PRUs that will
vest based on such Performance Percentage (subject to the Participant’s
continued employment through the end of the Performance Period or the
Participant’s qualifying Termination under Section 6 hereof). Notwithstanding
the foregoing, if pursuant to Section 5, the PRUs cease to be subject to the
Performance Levels, certification by the Committee shall no longer be required
for the PRUs to become vested pursuant to Section 5. The Committee’s
determination of the number of vested PRUs shall be binding on the Participant.
4. Timing of Settlement.
Subject to Section 5 and 6 below, the following settlement provisions shall
apply.
If the Performance Percentage is at or below , any PRUs shall be settled as soon
as reasonably practicable following the end of the Performance Period (and no
later than the two and one-half (2 ½) months after the end of the Company’s
fiscal year in which the last date of the Performance Period occurs).
If the Performance Percentage is above :
▪
The number of PRUs equal to (i) the Target Grant multiplied by (ii) shall be
settled as soon as reasonably practicable following the end of the Performance
Period (and no later than the two and one-half (2 ½) months after the end of the
Company’s fiscal year in which the last day of the Performance Period occurs);
and

▪
The number of PRUs equal to (i) the Target Grant multiplied by (ii) (A) the
Performance Percentage less (B) shall be settled as soon as reasonably
practicable following the first anniversary of the end of the Performance Period
(and no later than the end of the calendar year in which such anniversary
occurs), subject to your continued Service with the Company through the one-year
anniversary of the end of the Performance Period (this, the “Excess Vesting
Date”).

5. Change of Control.
In the event of a Corporate Transaction constituting a Change of Control, where
the Participant’s PRUs are assumed or substituted consistent with Section 4(a)
of the Notice of Grant, the Participant’s PRUs will, to the extent applicable,
be subject to the acceleration provisions of Section 1 of the Executive
Retention Plan (as well as all other provisions of such plan, including Section
3 thereof), provided that (x) if the qualifying termination under the Executive
Retention Plan occurs prior to or during the Performance Period, the Performance
Percentage shall in all cases be , notwithstanding any other higher performance
then-predicted


    
B-2



--------------------------------------------------------------------------------




or expected, and (y) if the qualifying termination under the Executive Retention
Plan occurs after the Performance Period but prior to the Excess Vesting Date,
the Performance Percentage shall be as determined in Section 2 hereof. For the
avoidance of the doubt, the foregoing acceleration provisions assume a
qualifying termination following such Change of Control as set forth in Section
1 of the Executive Retention Plan.
In the event of a Corporate Transaction constituting a Change of Control, where
the successor corporation fails to assume the Participant’s PRUs or substitute
an equivalent award such that Section 4(b) of the Notice of Grant applies and
the Award expires, the PRUs will accelerate and become immediately payable with
a Performance Percentage of , notwithstanding any other higher performance
then-predicted or expected, provided that if the if the Change of Control occurs
after the Performance Period but prior to the Excess Vesting Date, the
Performance Percentage shall be as determined in Section 2 hereof.
6. Death, Disability and Involuntary Termination.
If the Participant’s employment with the Company (or any majority or greater
owned subsidiary) terminates for any reason prior to the commencement of the
Performance Period, the PRU shall be immediately cancelled without
consideration.
If a Participant’s employment with the Company (or any majority or greater owned
subsidiary) terminates by reason of death, Disability or an Involuntary
Termination during the Performance Period, and provided that the Participant
returns and makes effective a general release of claims in favor of the Company
(and any majority or greater owned subsidiary) within 60 days following such
termination of employment, then the number of PRUs that may vest and be earned
by the Participant shall equal the product of (A) the Target Grant, (B) the
Performance Percentage, and (C) the Proration Factor, provided that, (i) the
Performance Percentage shall not be determined until after the close of the
Performance Period and shall be determined in the same manner as is used for all
other Participants for such Performance Period, (ii) upon a Change of Control,
the Proration Factor shall thereafter be in all cases, and (iii) if Participant
terminates pursuant to his or her death, Disability or an Involuntary
Termination after the Performance Period but before the Excess Vesting Date,
Participant will remain eligible for settlement of the PRU attributable to the
Performance Percentage in excess of when such excess is scheduled to otherwise
settle.
For purposes of service, transfer of employment between the Company and any
Subsidiary or Affiliate shall not constitute a Termination of Service. The
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing service for purposes of the Plan.
7. Restatement of Financial Results
All benefits hereunder shall be subject to any clawback policy adopted by the
Board or required by law.
8. Section 409A of the Code
Notwithstanding the other provisions hereof, this Performance Based Restricted
Stock Unit Agreement is intended to comply with the requirements of Section 409A
of the Code, to the extent applicable, and this Performance Based Restricted
Stock Unit Agreement shall be interpreted to avoid any penalty sanctions under
Section 409A of the Code. Accordingly, all provisions herein, or incorporated by
reference, shall be construed and interpreted to comply with Section 409A of the
Code and, if necessary, any such provision shall be deemed amended to comply
with Section 409A of the Code and regulations thereunder. If any payment or
benefit cannot be provided or made at the time specified herein without
incurring sanctions under


    
B-3



--------------------------------------------------------------------------------




Section 409A of the Code, then such benefit or payment shall be provided in full
at the earliest time thereafter when such sanctions will not be imposed. Any
amount payable under this Agreement that constitutes deferred compensation
subject to Section 409A of the Code shall be paid at the time provided under
this Agreement or such other time as permitted under Section 409A of the Code.
No interest will be payable with respect to any amount paid within a time period
permitted by, or delayed because of, Section 409A of the Code. All payments to
be made upon a termination of employment under this Agreement that are deferred
compensation may only be made upon a “separation from service” under Section
409A of the Code. For purposes of Section 409A of the Code, each payment made
under this Agreement shall be treated as a separate payment. In no event may
Participant directly or indirectly, designate the calendar year of payment.
Notwithstanding the foregoing, in no event whatsoever shall the Company be
liable for any additional tax, interest, income inclusion or other penalty that
may be imposed on a Participant by Code Section 409A or for damages for failing
to comply with Code Section 409A unless such failure is a result of the
Company’s breach of this Plan or the Performance Based Restricted Stock Unit
Agreement.
9. Definitions
Cause shall mean the dismissal or discharge of a Participant from employment for
one or more of the following reasons or actions: (i) gross negligence or willful
misconduct in the performance of duties to the Company (other than as a result
of a Disability) that has resulted or is likely to result in substantial and
material damage to the Company, after a demand for substantial performance is
delivered by the Company which specifically identifies the manner in which it
believes the individual has not substantially performed his/her duties and
provides the individual with a reasonable opportunity to cure any alleged gross
negligence or willful misconduct; (ii) commission of any act of fraud with
respect to the Company or its affiliates; or (iii) conviction of a felony or a
crime involving moral turpitude causing material harm to the business and
affairs of the Company.
Change of Control shall have the meaning ascribed to it in the Executive
Retention Plan; provided, however, that, to the extent that any amount
constituting deferred compensation (as defined in Section 409A of the Code)
would vest or become payable by reason of a Change in Control, such amount shall
vest or become payable only if the event constituting a Change in Control would
also qualify as a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company,
each as defined within the meaning of Section 409A of the Code, as it has been
and may be amended from time to time, and any proposed or final Treasury
Regulations and Internal Revenue Service guidance that has been promulgated or
may be promulgated thereunder from time to time
Executive Retention Plan shall mean the Symantec Executive Retention Plan as in
effect on the date of this Agreement and as hereafter amended from time to time.
Involuntary Termination shall mean (i) the Participant’s termination of
employment by the Company without Cause or (ii) if the Participant participates
in the Executive Retention Plan, a Constructive Termination (as defined and
applicable to the Participant pursuant to the terms of the Executive Retention
Plan).
Non-GAAP Basis shall mean the method of presentation of quarterly earnings
releases and supplemental materials under the Company’s executive compensation
programs generally, which (i) may exclude certain items and make adjustments,
(ii) need not conform to standards of U.S. Generally Accepted Accounting
Principles, and (ii) will be as generally reported, updated, and explained in
the Company’s public filings


    
B-4



--------------------------------------------------------------------------------




from time to time. The Non-GAAP Basis mechanics shall be those used by the
Committee in determining the Performance Percentage.
Operating Income shall mean gross profit less operating expenses before interest
and taxes, adjusted to exclude stock-based compensation expense, charges related
to the amortization of intangible assets, certain other income and expense items
that management considers unrelated to the Company’s core operations, and the
associated income tax effects of the adjustments, all as measured under the
Non-GAAP Basis. Operating Income will also (i) allow for the negative impact of
up to of FX on revenue, with no limit on the positive FX impact on Operating
Income, and (ii) be adjusted beneficially in the event changes to the Company’s
capital structure positively impact the Company’s earnings per share on a
Non-GAAP Basis, each as approved in the materials presented to the Committee /
Proration Factor shall mean a percentage, determined by the quotient of the
following: the numerator of which is the number of calendar months rounded up to
the next whole month) the Participant was in the employ of the Company (or any
majority or greater owned subsidiary) during the period commencing on the
earlier of (x) the Award Date, or (y) if the Award Date occurred in June 2016,
the first date after April 2, 2016 during which the Participant was employed by
the Company (this result, the “Start Date”), and ending on the date of
termination, and the denominator of which is the number of calendar months
rounded up to the next whole month between the Start Date and March 30, 2018, up
to a maximum of twenty-four (24) months.
Target Grant shall mean the number of shares of Common Stock associated with the
PRU grant as determined by the Committee, assuming a Performance Percentage of .


B.    


    
B-5



--------------------------------------------------------------------------------





APPENDIX C
ADDITIONAL PROVISIONS
1.    Nature of the Grant. In signing this Agreement, the Participant
acknowledges that:


a.    the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;


b.    the grant of PRUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of PRUs, or benefits in lieu
of PRUs even if PRUs have been awarded repeatedly in the past;


c.    all decisions with respect to future grants of PRUs, if any, will be at
the sole discretion of the Company;


d.    the Participant’s participation in the Plan is voluntary;


e.    the Participant’s participation in the Plan will not create a right to
further employment with the Company or the Participant’s actual employer (the
“Employer”) and shall not interfere with the ability of the Employer to
terminate Participant’s service at any time with or without cause;


f.    PRUs are an extraordinary item that do not constitute compensation of any
kind for services of any kind rendered to the Company or to the Employer, and
PRUs are outside the scope of the Participant’s employment contract, if any;


g.    PRUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;


h.    in the event that Participant is not an employee of the Company, the grant
of PRUs will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the grant of PRUs will not be interpreted to
form an employment contract with the Employer or any Subsidiary or Affiliate of
the Company;


i.     the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


j.    if the Participant receives Shares upon vesting, the value of such Shares
acquired on vesting of PRUs may increase or decrease in value; and


k.    in consideration of the grant of PRUs, no claim or entitlement to
compensation or damages arises from termination of the PRUs or diminution in
value of the PRUs or Shares received upon vesting of PRUs resulting from
Termination of the Participant’s service by the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.


    
C-1



--------------------------------------------------------------------------------






2.    Data Privacy Notice and Consent.
a.    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement by and among, as applicable, the
Employer, the Company, its Parent, its Subsidiaries and its Affiliates for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.


b.    The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
PRUs or any other entitlement to shares of Common Stock awarded, canceled,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).


c.     The Participant understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the Shares received upon
vesting of the PRUs may be deposited. The Participant understands that Data will
be held only as long as is necessary to implement, administer and manage his or
her participation in the Plan. The Participant understands that he or she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Participant understands,
however, that refusal or withdrawal of consent may affect his or her ability to
participate in the Plan. For more information on the consequences of his or her
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact his or her local human resources representative.
3.    Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.




    
C-2

